Citation Nr: 0508066	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-29 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
frostbite or cold injury of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1946 to August 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
frostbite of hands and feet, claimed as residuals of cold 
injury. 


FINDINGS OF FACT

1.  In August 1950 the RO issued a rating decision denying 
entitlement to service connection for frostbite of the hands 
and feet; the veteran did not appeal that decision and it is 
final.  

2.  Evidence received since the August 1950 RO rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran has peripheral neuropathy residuals of cold 
injury to the feet related to exposure to cold weather in 
service.


CONCLUSIONS OF LAW

1.  The August 1950 RO rating decision, which denied 
entitlement to service connection for frostbite of the hands 
and feet, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2004).

2.  Evidence received since the August 1950 RO rating 
decision is new and material; thus, that claim is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

3.  Peripheral neuropathy, as a residual of cold injury, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By August 1950 rating decision, the RO denied entitlement to 
service connection for frostbite of the hands and feet, 
essentially based on a finding that there was no treatment 
for frostbite in service and there was no showing of any 
current disability from frostbite.  The veteran did not 
appeal the August 1950 rating decision and it became final.  
The claim may be reopened only if new and material evidence 
was submitted subsequent to the August 1950 RO rating 
decision.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended and the 
standard for finding new and material evidence has changed.  
The change in the law is applicable in this case because the 
veteran's claim was filed after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the August 1950 rating decision, when the RO 
denied entitlement to service connection for frostbite of the 
hands and feet, the evidence on file consisted of service 
medical records and a VA examination.  

On his initial claim received in December 1949, the veteran 
reported that in February 1948 he sustained residuals of 
frostbite of the fingers of both hands and the toes of both 
feet.  In a January 1950 letter from the Medical Officer of 
the U.S. Naval Station, Argentia, Navy #103 (where the 
veteran claims he was treated for frostbite in service) it 
was noted that the veteran's service medical records revealed 
no confirmation of diagnosis of frostbite by the Medical 
Officer, although the veteran did appear at sick call in 
March 1948 complaining of frozen feet.  On the March 1950 VA 
examination the veteran reported he had frostbite of the 
hands in Newfoundland in 1948 and had coldness and blanching 
of fingers in cold weather.

Evidence submitted subsequent to the August 1950 RO rating 
decision includes a VA examination, letters from private 
physicians, private treatment records, the veteran's 
testimony, and two excerpts regarding cold injury residuals.  
In several letters, a private neurologist, Dr. Barton, noted 
that the veteran reported a history of frostbite in service 
and of having persistent paresthesias, feeling of pins and 
needles, and numbness in his toes since then.  Dr. Barton 
opined that the veteran's frostbite in service is the 
causative etiology of his distal symmetrical sensory motor 
peripheral neuropathy, with progressive symptoms not 
associated with age.  

The Board finds that these letters from Dr. Barton are new 
and material because they show that the veteran continued to 
report a consistent history of cold injury in service and 
that he currently has a disability (peripheral neuropathy) 
which has been attributed to cold injury in service.  Thus, 
this evidence relates to whether the veteran's frostbite or 
cold injury had an onset in service.  Furthermore, these 
medical records do provide an unestablished fact necessary to 
substantiate the claim and do raise a reasonable possibility 
of substantiating the claim.  Thus, the Board concludes that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for cold injury of the 
hands and feet and the claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Since the Board has reopened the claim for service connection 
based on the submission of new and material evidence, due 
process requirements at this stage of the appellate process 
would ordinarily require the Board to remand this case to the 
RO to initially adjudicate the claim on the merits.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Board finds 
that such remand is not necessary.  In this case, the veteran 
will not be prejudiced by the Board's decision on the merits, 
as the Board's decision in this case results in a full grant 
of the benefit sought.

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran first filed a claim for service connection for 
frostbite of the hands and feet in December 1949, four months 
after his discharge from service.  Since then, he has 
consistently reported his exposure to cold in service 
occurred while stationed at a Naval Base in Newfoundland.  
Although service medical records are negative for any finding 
of frostbite of the hands or feet, a record from the U.S. 
Naval Station confirms that the veteran complained of frozen 
feet in service in March 1948.  The veteran's statements that 
he was exposed to cold weather in service and that his hands 
and feet got cold are competent lay evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, the 
veteran's statements concerning his experience of exposure to 
cold - in particular, an incident in which he described 
immersion in cold water - are partially corroborated by the 
1950 report that he had complained of frozen feet on sick 
call in March 1948.  

The veteran has submitted several similar letters or 
treatment records, dated in 2001 and 2002 -- from his son, 
who is a neurologist, and by Dr. Barton, a private 
neurologist, and Dr. Harris, the veteran's private 
podiatrist.  All these letters and records, to some degree, 
link the veteran's peripheral neuropathy and related symptoms 
to a history of exposure to cold in service.  

In contrast, the record contains a report of a September 2003 
VA examination in which the examiner opined that the 
veteran's peripheral sensory neuropathy, bilateral lower 
extremities, cannot be caused by frostbite because there was 
no record of his reported cold injury in service.  The 
examiner also opined that the veteran's current severe 
abnormal neurological findings were not consistent with the 
alleged cold injury, on the basis that the neurological 
findings are mild in cases of first degree cold injury. 

When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After 
reviewing the entire record, the Board finds that the 
evidence is in equipoise on the question of whether the 
veteran has residuals of cold injury that were sustained in 
service.  

The record contains medical opinions in support of the 
veteran's claim.  These contain information that is 
consistent with the evidence of record, together with the 
reasoning for the opinion given.  There is also a medical 
opinion against the veteran's claim, which is contained in 
the report of VA examination in September 2003.  In part, 
this negative opinion is based on a lack of a contemporaneous 
record of the cold injury.  But the Board notes that the 
veteran did complain of frozen feet at sick call in early 
March 1948, and that the veteran's statements concerning his 
injury have been remarkably consistent from 1950 to the 
present.  

As the evidence is in equipoise, the veteran is given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra.  
Giving him the benefit of the doubt, the Board finds that the 
veteran was exposed to cold in service and that he sustained 
cold injury, which resulted in peripheral neuropathy.  Thus, 
entitlement to service connection for peripheral neuropathy 
as a residual of cold injury is granted.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes additional obligations on VA in terms of its 
duties to notify and to assist claimants.  As the claim has 
been reopened and service connection for the claimed 
disability - in this case, peripheral neuropathy due to cold 
injury - has been granted, there is no useful purpose in 
discussing whether VA has satisfied the duties to notify and 
to assist the veteran in this claim, although the Board notes 
that a review of the record would support the conclusion that 
VA has materially complied with the requirements of the VCAA.  




ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for frostbite or cold 
injury of the hands and feet is reopened.  The reopened claim 
for service connection for peripheral neuropathy as a 
residual of cold injury is granted.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


